Title: Thomas Jefferson’s Notes on Presidential Appointments, [ca. 6 March 1809]
From: Jefferson, Thomas
To: 


          
  ca. 6 Mar. 1809 
          
            
              
              
              
              
candidates
            
            
              
Secretary of 
              State
              
              
              
            
            
              
              
War
              
              
              
            
            
              

Missisipi
              Govr
               v. Williams
               Holmes.
            
            
               
Missisipi
              Judge 
              v. Bruin
               Martin
            
            
              
              
              
              
Poindexter

            
            
              
Illinois
              Govr
              
               Boyle
            
            
              
              3. judges 
              
              
King
            
            
              
 Newbury port
              Collector 
              v. 
               Varnum. Cook.
            
            
              
              Inspector
              
              
            
            
              
Richmd
              Loan offr
              v. Page.
              
Nelson

            
            
              
              
              
              
Barbour

            
            
              
              
              
              
Smith

            
            
              
              
              
              
Selden

            
            
              
              
              
              
Hylton

            
            
              
              
              
              
Mcrae

            
            
              
              
              
              
Munford

            
            
              
              
              
              Robertson
            
            
            
              
              
              
              
Parker
            
            
              
Brazil
              Consul 
               
Hill
               Hill
            
            
              
              
               
Jarvis
               Jarvis
            
            
              
 Western road
              Commr
              v. Kerr
              
            
            
              
Tunis
              Consul 
              v. Coxe
               Keteltas 
            
            
              
 Tripoli
              Consul 
              v. Davis 
              
            
            
              
Paris
              Consul 
              v. Skipwith
               Warden. Russel 
            
            
              
Chickasaw
               Agent 
               v. Wright
               Timothy Meigs. David Hog.
            
          
        